Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5 and 8-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  claims are allowable at least for the reason that the prior art does not teach or reasonably suggest wherein the light path adjusting element rotates around a second axis relative to the fixed part as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 







11/29/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872